The opinion of the court was delivered, March 9th 1868, by
Read, J.
This is an appeal by a guardian from the settlement of his accounts by the Orphans’ Court. He was appointed on the 2d of April 1837, guardian of Mary Ann Mapother and :Saráh E. Mapother, minor children of John Mapother, who died :in the preceding year, and in June 1837, he received on the distribution of the estate of their father, thirty-two shares of the Girard Bank and $840 of the Lehigh Coal and Navigation Company Loan. One-half of those stocks belonged to each of the wards, ■and constituted their entire personal estate. They were also -entitled to two-thirds of an estate in Harrowgate lane, subject to the interest of their mother under the intestate la-ws.
In 1856 the appellant filed his account as guardian carrying the same down to that period, showing large balances against his wards. The account was referred to Joseph A. Clay, Esq., as ¡auditor, whose report is dated 3d November 1864, which was excepted to by the wards, and upon a hearing by the court they .gave certain directions to the auditor, upon which he made a ■second report which is dated March 15th 1867, and which resulted in balances in favor of the wards. This report was confirmed by the final decrees of the court, and from these decrees this appeal is taken.
This result was produced by a long and tedious examination *147into the accounts and conduct of the guardian through a period of nearly twenty years, one of the minors becoming of age on the 7th of December 1844, and the other on the 18th of September 1850. One extract from the auditor’s report will suffice to show the grounds upon which the auditor and the court proceeded.
“The family,” says the auditor, “became embarrassed, and finally the accounts referred to the auditor were filed by the guardian, exhibiting very considerable balances in his favor, after exhausting the capital of the estate of his wards. This state of things gave rise to a protracted contest before the auditor. Almost every item of credit claimed by the guardian was disputed by the wards, and proof demanded of the handwriting of every receipt for the smallest sums. As the parties now live in Frankford, or its vicinity, and Mrs. Mapother and her daughters had resided at one time in Germantown, the witnesses had to be brought from a comparative distance, and this occasioned trouble and delay. Other causes combined to protract the proceedings, and it was not, indeed, until after the close of the regular meetings that one of the most important facts of the case was discovered. This was the sale by the guardian of the Girard Bank stock and Lehigh Loan, at a very early period of his trust. As already stated, the two wards derived from the personal estate of their father thirty-two shares of Girard Bank stock and $840 of the loan of the Lehigh Coal and Navigation Company. The bank stock was transferred to Dr. Lamb, individually, on the 13th of June 1837, and the Lehigh loan, on the 16th of June 1838, was transferred apparently to a purchaser. The guardian charges himself with the dividends on the bank stock from July 1837 to October 1841, and from October 1849 to the time of filing his account. Interest is also charged as received from the Lehigh Company. In one place the interest for eight years is charged in one sum, ‘ less twenty per cent, to cash,’ and in another place two years’ interest is also charged in one sum, less five per cent. The particularity of these entries was well calculated to mislead and, indeed, the heavy discount claimed, as was alleged on the orders for coal, which were at one time commonly received for interest on Lehigh loan, was made a subject of direct exception. Upon an investigation by the auditor, it was found that nearly all of these entries were purely fictitious. Except, perhaps, at the very first, Dr. Lamb never received either dividend from the bank, or interest from the company. On the contrary, he sold both stock and loan within about a year after they were transferred to him, and some of the bank stock almost as soon as it came into his possession.”
This is a type of these accounts, and is the reason amongst others equally stringent why the court charged the appellant with the highest price of the bank stock between the date of his transfer of it and the failure of the bank, with interest to the date of the *148auditor’s report, and also with. the entire expenses of the audit, and deprived him of commissions on any part of the estate. And now at the end of more than thirty years these minors, now ladies of thirty-eight and forty-five years of age, have at last reached a final settlement with their guardian. The decrees are righteous ones, and we see no reason to disturb them.
Appeals dismissed and decrees affirmed at the cost of the appellant.